556 N.W.2d 214 (1996)
JoAnn JOHNSON, Guardian for Allen Cormier, and Allen Cormier, individually, Respondents,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant.
No. C4-95-2578.
Supreme Court of Minnesota.
November 20, 1996.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of State Farm Mutual Automobile Insurance Company for further review of the decision of the Court of Appeals filed June 25, 1996 affirming the summary judgment entered in favor of Allen Cormier, et al. in this declaratory judgment action instituted to determine Cormier's entitlement to the stacking of no-fault benefits, Johnson v. State Farm Mut. Auto. Ins. Co., 551 N.W.2d 232 (Minn.App.1996), be, and the same is, granted for the purpose of reversing that decision and remanding to the Kittson County District Court with instructions that summary judgment be entered in favor of State Farm. The request of the Insurance Federation of Minnesota to serve and file a brief as amicus curiae is denied.
In our view, the court of appeals has misapprehended the analysis in Meister v. Western Nat'l Mut. Ins. Co., 479 N.W.2d 372 (Minn.1992) and the application of Minn.Stat. § 65B.47 and has failed to acknowledge the critical distinction between the basic economic loss coverage required by statute and optional additional medical coverage benefits. Here, while the owner of the vehicle in which the plaintiff was injured had elected to stack her three basic economic loss no-fault policies on three separate vehicles, for the benefit of herself and her family members, the plaintiff was not an insured under the policies issued with regard to the two other vehicles and was only an insured by virtue of his presence as a passenger in the vehicle involved in the accident and was only an insured in relation to that vehicle. Stacking of benefits is not authorized under these circumstances.
             BY THE COURT:
             /s/ Alexander M. Keith
                 A.M. Keith
                 Chief Justice
BLATZ, J. took no part in the consideration or decision of this case.